DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (relating to the robot shown in FIGS. 1 and 5) in the reply filed on 02/18/2022 is acknowledged.  The traversal is on the ground(s) that “all groups of claims are sufficiently related to each other that an undue burden would not be placed on the Examiner.”  The Office respectfully disagrees for the same reasons provided in the 12/23/2021 Election of Species Requirement.
Applicant argues that Claims 1, 2, and 6 are believed to read on the elected species.  Claim 6, however, depends from Claim 3 and Claim 5, which are not elected.  At this time, the Office withdraws Claims 3-6 from prosecution, as drawn to an unelected species (i.e., either Species B relating to FIG. 6 or Species C relating to FIG. 7).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,289,898 to Ono, in view of U.S. Patent Application Publication No. 2019/0248006 to Takahashi.
Claim 1: Ono discloses a robot 100 (FIG. 1) comprising:
a base 110;
a robot arm 120, 130 having a first arm 120 coupled to the base 110 and rotating about a first axis J1; wherein
the first arm 120 is coupled to the base 110 in a position shifted from a first center line (not shown, but proximate reference numerals 111-113 shown in FIG. 1) passing through a center of the base 110 and being parallel to the first axis J1.
Ono does not disclose a force detection unit provided in the base and detecting a force acting on the base or the robot arm, and

The Office turns to Takahashi, which teaches another robot 100 (FIG. 1) comprising a base 210 and a link 211 which is rotatable relative to base 210 about joint J1.  A driver 230 is schematically represented centrally within the joint J1 and Takahashi teaches that the driver 230 rotationally drives the corresponding joint (see Paragraph [0040]).  FIG. 1 also illustrates a torque sensor 252 that is aligned with the motor 231 of driver 230.  Based on the central location of the driver 230 and torque sensor 252 within the joint J1 shown in FIG. 1, the Office understands that the torque sensor 252 is coaxial within the rotational axis of joint J1.  Paragraph [0041] of Takahashi further teaches that “[e]ach of the torque sensors 252 outputs a signal corresponding to a torque acting on each of the joints J1 through J6, i.e., a torque acting between a pair of links connecting each of the joints J1 through J6, with a predetermined frequency to the robot controller 350. Based on the signals acquired from the plurality of torque sensors 252, the robot controller 350 performs a process of finding a force acting on the tip of the robot arm 201, i.e., on the handling portion 203 attached to the link 216.”
In view of the Takahashi teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 100 disclosed by Ono such that the various motors 111, 131 are also accompanied with a corresponding torque sensor (similar to the arrangement taught by Takahashi), in order to determine a force acting on (or along) the robot arm 100.
As modified, Ono in view of Takahashi discloses a force detection unit (the torque sensor taught by Takahashi) provided in the base 110 and detecting a force acting on the base 110 or the robot arm, wherein
second center line (aligned with J1) passing through a center of the force detection unit and being parallel to the first axis J1 is closer to the first axis J1 than the first center line.
Claim 2: Ono, as modified by Takahashi in the rejection of Claim 1 above, discloses the robot 100 according to claim 1, wherein the first axis J1 and the second center line overlap as seen from an axial direction of the first axis J1 (as characterized in the rejection of Claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658